Citation Nr: 1111113	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-43 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran's bilateral hearing loss is related to his active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active duty service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
After careful review of the claims file, the Board finds that the letter dated in August 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The August 2008 letter provided this notice to the Veteran.  

The Board observes that the August 2008 letter was sent to the Veteran prior to the September 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the August 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment, and private treatment records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA opinion was obtained in an August 2009 VA examination.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service and VA medical records in the Veteran's claims file.  The examiner considers all of the pertinent evidence of record including the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, as will be further explained below, hearing loss is not shown within one year of service discharge.  Therefore, presumptive service connection is not warranted.

The Veteran contends that he suffered acoustic trauma during his military service that he claims has caused bilateral hearing loss.  He specifically contends that he was exposed to loud noises caused by heavy vehicles, tanks, and gunfire on the firing range while in active duty service.  The Veteran's DD-214 notes that his military occupational specialty was heavy vehicle driver.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The United States Court of Appeals for Veterans Claims, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.
The medical evidence of record reveals that there is a current diagnosis of a hearing disability.  According to the August 2009 VA audiological examination, the Veteran has high frequency sensorineural hearing loss beginning at 2000 Hz bilaterally.  Additionally, the Board notes that the Veteran exhibited speech recognition scores of 86 percent in the right ear and 88 percent in left ear.  Thus the Board concludes that the Veteran has a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385 (2010).

After a careful review of the record, the Board concludes that the competent evidence of record, however, does not demonstrate that the Veteran's bilateral hearing loss is related to his military service.  The Veteran's service treatment records do not indicate that the Veteran was diagnosed with hearing loss while on active duty.  The Veteran's December 1963 entrance examination report noted that the Veteran's ears were normal.  The following results were reported on audiometric testing:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
5(10)
LEFT
15 (30)
0 (10)
5 (15)
0(10)
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran did not note any hearing problems in the accompanying December 1963 report of medical history.  

The Veteran's January 1966 separation examination also indicated that the Veteran's hearing was within normal limits bilaterally.  The following results were obtained on audiometric testing at the time:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
N/R
10 (15)
LEFT
10 (25)
5 (15)
0 (10)
N/R
-5 (0)

Additionally, the Board notes that the Veteran's January 1966 report of medical history does not indicate that the Veteran had any ear problems.  As such, there is no indication that the Veteran was diagnosed with hearing loss while on active duty.

With regard to post-service hearing loss treatment, the Veteran provided a January 2009 private audiological examination in which the Veteran was diagnosed with bilateral mild sloping to severe mid to high frequency sensorineural hearing loss with excellent (92 percent bilaterally) word recognition.  The private examiner acknowledged the Veteran's statements that he had unprotected military and occupational noise exposure and noted that this was consistent with high frequency noise-induced sensorineural hearing loss evident in both ears.  The examiner further noted that the Veteran's history of noise exposure suggests possible damage to hearing during service. 

The Veteran was subsequently afforded a VA examination in August 2009.  As noted above the Veteran was diagnosed with bilateral high frequency sensorineural hearing loss.  The VA examiner reviewed the Veteran's c-file and considered the Veteran's statements that he was exposed to machinery noise as a farmer during his post service occupation in addition to being exposed to tank noise, heavy vehicle noise, and gunfire on the firing range during his active duty service.  In considering all the information provided to her, the VA examiner opined that it is not likely that the Veteran's hearing loss is the result of military noise exposure, but rather the post-service farming machinery noise exposure.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Upon careful consideration of the conflicting evidence in this case, the Board finds that the opinion of the examiner who performed the August 2009 VA examination is the most persuasive, as it reflects a full review of all medical evidence of record, is supported by detailed explanation, and is couched in terms of greater certainty and supporting rationale.  Additionally, the VA opinion reflects consideration of both the in-service and post-service noise exposure cited by the Veteran.  Because the VA examiner reviewed the complete claims file he was able to fully address the salient question as to the origin of the Veteran's hearing disorder and the relationship between it and the Veteran's active duty service.  

In contrast, the opinion offered by the private doctor is considerably weakened by the fact that there is no indication that the doctor reviewed any other relevant evidence in the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Therefore, the medical opinion, in context, is merely the recordation of the history as related by the Veteran, and does not represent a probative medical conclusion or opinion by the author.  See LeShore v. Brown, 8 Vet. App. 406 (1995).
The Board does recognize that such an opinion cannot be rejected solely because it is based upon history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the Court has recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private medical opinion is credible in light of all the evidence.  In fact, the Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).

In this case, when viewed against the background of the entirety of the evidence, the private opinion is too equivocal to provide a proper basis for establishing a link between the Veteran's hearing loss and active duty service.  The opinion appears to have been based upon the Veteran's reported history, and even then the private doctor never definitively linked, with any degree of medical certainty, the Veteran's hearing loss to the Veteran's active duty service.  Indeed the private doctor stated that the Veteran's history of noise exposure suggests "possible damage" to hearing during service.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

After weighing all the evidence, the Board finds greater probative value in the August 2009 VA examiner's conclusion, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  Therefore, the Board finds the opinion from the August 2009 VA examination to be of greater probative value than the private medical opinion.  The private medical opinion, while not discounted entirely, is entitled to less weight.

Finally, the Board acknowledges that the Veteran is competent to report his symptoms of hearing loss and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board observes that the Veteran has reported acoustic trauma in the military when he was exposed to loud noises associated with heavy vehicles, tanks, and gunfire.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board may accept the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate hearing loss while in service.  However, while the Board acknowledges the Veteran's statements that he was exposed to the acoustic trauma associated with tanks and heavy vehicles, the Board finds that the contemporary evidence is of greater probative weight, and therefore finds that there is no objective evidence of hearing loss in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe hearing loss during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this regard, the Board notes that the record is silent with regard to any complaints regarding hearing loss until the Veteran's August 2008 claim, 42 years after separation.  The Board also observes that there is no medical evidence of record confirming that the Veteran met the criteria for hearing loss until the January 2009 private audiological examination.  As noted above, the Veteran's 1969 separation examination listed his hearing as well within normal limits.  The record does not reflect nor does the Veteran claim that he received treatment or testing for hearing loss again until the January 2009 private audiological examination.  The Board finds that it is reasonable to expect that if the Veteran were suffering from hearing loss that was affecting his daily living, he would have sought medical treatment.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Indeed, the forty-two year silence with regard to complaints of hearing loss stands in direct contradiction to the Veteran's assertions that he has suffered from hearing loss since service.  It therefore follows that his assertion that he has suffered from hearing loss since service is not credible.

Additionally, the Board finds that the forty-two year lapse in time between the Veteran's active service and the first medical evidence of hearing loss weighs against the Veteran's claim.  As noted above, the Board acknowledges that the Veteran has stated that he has experienced hearing loss since service, but there is no contemporaneous medical evidence to support the Veteran's claim.  Additionally there is evidence which indicates that the Veteran's hearing loss has only become a problem recently.  In this regard, the Board notes statements by friends of the Veteran dated January 2011 and February 2011 as well as a letter from the Veteran's son dated January 2011 which state that the Veteran is trustworthy and that his hearing has recently become very bad.  See January and February 2011 statements in support.  The lack of complaint or treatment for forty-two years as well as the statements noting that the Veteran's hearing has only recently worsened work against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In summary, the competent and probative evidence establishes no hearing loss disability during service, normal hearing at separation, no hearing loss disability within the initial post service year, and a competent and probative opinion that the evidence does not provide a basis upon which to link a hearing loss disability to service, to include any noise exposure therein.  Rather, the competent evidence of record preponderates against a finding that the Veteran has hearing loss related to service or any incident thereof, and accordingly service connection for hearing loss must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2010).  As a preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, the benefit- of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


